******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. RICHARD SANTOS, JR.
                (SC 19254)
Rogers, C. J., and Palmer, Zarella, Eveleigh, Espinosa and Robinson, Js.
         Argued January 9—officially released August 25, 2015

  James B. Streeto, assistant public defender, with
whom, on the brief, was Ross W. Hakala, law student
intern, for the appellant (defendant).
   Timothy F. Costello, assistant state’s attorney, with
whom, on the brief, were Michael Dearington, state’s
attorney, and Stacey M. Miranda, senior assistant
state’s attorney, for the appellee (state).
                          Opinion

   ESPINOSA, J. In this certified appeal, the defendant,
Richard Santos, Jr., claims that his constitutional rights
to confrontation, to present a defense and to due pro-
cess1 were violated when the trial court disclosed only
four pages of the psychiatric records of a state’s witness,
E.P.,2 and prohibited the defendant from consulting
with an expert witness as to those four disclosed pages.
The defendant was convicted, following a jury trial, of
assault in the first degree in violation of General Stat-
utes § 53a-59 (a) (1), unlawful restraint in the first
degree in violation of General Statutes § 53a-95 (a), and
carrying a dangerous instrument in violation of General
Statutes § 53-206 (a). The defendant appealed to the
Appellate Court, claiming, inter alia, that his right to
confront E.P. was compromised by the trial court’s
limitations on the disclosure and use of E.P.’s psychiat-
ric records. State v. Santos, 146 Conn. App. 537, 544,
78 A.3d 230 (2013). The Appellate Court affirmed the
judgment of conviction; id., 539; and we granted the
defendant’s petition for certification to appeal limited
to the following issue: ‘‘Did the Appellate Court properly
conclude that the defendant’s rights under the confron-
tation clause were not violated by virtue of the trial
court’s refusal to require disclosure of certain psychiat-
ric records of the eyewitness E.P.?’’ State v. Santos,
311 Conn. 927, 86 A.3d 1056 (2014). We conclude that
any error the trial court committed in releasing only
four pages of E.P.’s psychiatric records and in limiting
the defendant’s ability to consult with an expert as to
the disclosed pages was harmless beyond a reasonable
doubt. Accordingly, we affirm the judgment of the
Appellate Court.
   The opinion of the Appellate Court sets forth the
following facts, which the jury reasonably could have
found, describing the incident which led to this appeal.
‘‘In the early morning hours of February 3, 2007, a stab-
bing occurred at 79 Foster Street, a red brick crack
house in Meriden [house]. The house was being rented
to E.P., the so-called ‘landlord’ of the premises, who
had resided there for seven years. The defendant had
been staying in a room on the second floor for about
six weeks. Drug addicts and dealers were frequent visi-
tors to [the house]. The dealers would give E.P. crack
cocaine in exchange for access to his chemically depen-
dent houseguests. As the defendant described the
scene: it was ‘[a] house where you can go get high and
stay over the night; if you had drugs, the door was going
to open.’
   ‘‘During the winter of 2007, E.P. was ‘extremely
dependent’ on crack. On the day the stabbing occurred,
he had been getting high for about twenty-four hours
straight, taking breaks only to sleep. The defendant,
likewise, had been smoking crack for several days
straight and, consequently, was ‘[t]ired, exhausted,
paranoid, [and] cracked out.’
   ‘‘Kewon Potts [the victim] had been hanging out at
[the house] on the afternoon of February 2, 2007, and
had had an argument with the defendant over what the
defendant perceived to be a low offer by [the victim]
to buy a large crack rock. The defendant apparently
also had taken issue with [the victim’s] poor treatment
of [the victim’s] girlfriend, who spent time at [the
house]. After the argument, [the victim] left. Later that
day, the defendant said of [the victim] that, if he
returned, ‘there might be trouble.’
   ‘‘At about 1 a.m., [on February 3, 2007, the victim]
was walking home from a friend’s house on the corner
of Foster and Lincoln Streets when he passed [the
house]. E.P. and the defendant, who were on the porch,
called out to [the victim] to come inside. [The victim]
was led into the house; E.P. immediately barricaded
the door. The defendant pulled a folding knife that he
frequently carried and began attacking [the victim], ulti-
mately stabbing him in the head, left arm and chest.
The struggle moved from the living room into the
kitchen. Once there, E.P. blocked the back door,
wielding a large rock as a weapon. The two men then
attempted to force [the victim] into the basement. At
this point, [the victim’s] girlfriend burst into the kitchen
and pleaded with E.P. and the defendant to stop.
   ‘‘The other persons present at [the house] became
aware of the violent altercation and panicked; many
fled the scene. In the midst of this chaos, E.P. and the
defendant were distracted, and [the victim] was able
to escape out the back door. He made his way to the
driveway and then collapsed.
   ‘‘The defendant and E.P. left quickly thereafter. E.P.
went to his mother’s home in New Haven. The defen-
dant went to Alberta Borelli’s house, where his [friend],
Mala Meekins, was staying. While there, the defendant
made several telephone calls in which he stated that
he had stabbed someone. E.P. and the defendant spoke
by telephone from their respective locations after
seeing local news reports of [the victim’s] stabbing. The
defendant was nervous because he thought he may have
killed [the victim]. E.P. informed the defendant that
[the victim] was alive, but in critical condition. The
defendant later traveled to Michigan, where he dis-
carded the knife.
   ‘‘The defendant was arrested and charged, by way of
substitute information, with three counts: assault in the
first degree, unlawful restraint in the first degree and
possession of a dangerous instrument.’’ (Footnote omit-
ted.) State v. Santos, supra, 146 Conn. App. 539–41.
  A few weeks prior to trial, Donald Light, a private
investigator hired by the defendant, interviewed E.P.
Light noted that E.P. was held at Garner Correctional
Institution (Garner), which he believed housed individ-
uals with mental health issues. Light observed that E.P.
moved slowly, his speech was slow and labored, and
he seemed catatonic. On the basis of Light’s interview
with E.P., the defendant filed a motion for an in camera
review of E.P.’s psychiatric records. The court granted
the motion and reviewed the records.
   During trial, E.P. was called to testify by the state.
He testified that he had pleaded guilty to assault in the
first degree as an accessory for his role in the stabbing
of the victim and was incarcerated at Garner. He further
testified that on February 3, 2007, he was living at the
house with some other individuals and that they fre-
quently had visitors who came to get high on crack
cocaine. He stated that he had known the victim for
approximately two months and that he had no problems
with the victim. E.P. stated that the victim had been at
the house earlier on February 2, 2007, but returned
because he thought that the defendant and his girlfriend
were involved in some sort of relationship. E.P. testified
that the defendant had been waiting for the victim to
return, and that he told the victim and the defendant
that he did not want any fighting between them.
  E.P. further testified that on the day of the incident,
he had seen the defendant with what looked like a
miniature hunting knife that folded up. He stated that
he had seen the defendant with the knife on previous
occasions and that when the defendant got high, he
would walk around with it in his hand. E.P. stated that
when the victim arrived back at the house, he opened
the door for the victim and they walked toward the
kitchen. There, a fight broke out between the defendant
and the victim, and E.P. testified that he saw the defen-
dant grab the victim and start stabbing him on the arms
and in the chest with the same knife that he had seen
the defendant with earlier.
   E.P. stated that, immediately following the stabbing,
he saw the defendant put the knife in his pocket, and
that the defendant left the house ‘‘right away’’ after the
stabbing because ‘‘there was too much screaming.’’ E.P.
stated that the victim left through the back door and
fell down on the patio before walking down the stairs
and falling again on the driveway.
  After the stabbing incident, E.P. testified that he went
to his mother’s house, and, after three weeks, entered
a drug treatment program. E.P. testified that he had a
clear memory of the incident and that he remembered
seeing the stabbing. E.P. further testified that the state
did not offer or promise him anything in exchange for
his testimony and that his sentence for his role in the
case did not take into consideration his willingness to
testify. He said that he was testifying ‘‘[b]ecause of [his]
own free will.’’
  Following the direct examination of E.P., the court
released four of the approximately 350 pages of E.P.’s
psychiatric records. Defense counsel then stated that
she needed some time to review the disclosed pages
and research the information contained therein before
she could cross-examine E.P. The state agreed to take
two of its witnesses out of order to accommodate
this request.
   Following the testimony of those two witnesses, the
court suggested that it was reconsidering its decision
to release the four pages of E.P.’s psychiatric records.
Part of the court’s concern was E.P.’s demeanor on
direct examination. The court remarked that during his
testimony, E.P. appeared to be ‘‘mentally sound and
testified accordingly.’’ The court then indicated that
cross-examination on the disclosed records would be
limited. The court also prohibited defense counsel from
any further disclosure of the four pages to third persons:
‘‘In regard to the disclosure, they are for counsel only
and not to be disclosed to any other person.’’ Defense
counsel requested the right to show the four disclosed
pages to a social worker, whom defense counsel was
considering calling as an expert witness, in order to
prepare for cross-examination. The following colloquy
then occurred between the court and defense counsel:
  ‘‘The Court: Show it to a clinical social worker to
determine what?
  ‘‘[Defense Counsel]: To prepare, number one, for
cross-examination, and, two . . . we may use an
expert with regard to this.
  ‘‘The Court: Extrinsic evidence on the disclosure, is
that . . . what you’re suggesting?
  ‘‘[Defense Counsel]: I don’t think it’s extrinsic . . .
evidence, Your Honor. I think it goes to—
  ‘‘The Court: All right. The answer is no. Yes, any
other questions?
  ‘‘[Defense Counsel]: We can’t show this to prepare?
  ‘‘The Court: The answer is no. If there is a need to
change that decision, I will, but, now, the answer is no.’’
  Defense counsel then began her cross-examination
of E.P. When she reached the point where she would
be questioning him on the material in the disclosed
psychiatric records, the court adjourned for the day.
  The next morning, defense counsel requested that
the court order the state to get an authorization from
E.P. to release the records to an expert. Defense counsel
argued that in order to present an effective defense for
her client, she needed a mental health expert to help
her understand the meaning of the material contained
in the four disclosed pages.
   After argument by both sides as to why defense coun-
sel needed to consult an expert about the material con-
tained in the four disclosed pages, the court reiterated
its uncertainty regarding the propriety of its decision
to release the records. The court stated, ‘‘I’m debating
. . . to even vacate that order and return [the four
disclosed pages] to me and put them under seal so
the Appellate Court can look at them.’’ The court then
repeated its prohibition on consulting an expert: ‘‘Your
motion for [a] continuance is denied. Your motion to
get an expert is denied. . . . The request for . . . time
to hire an expert to review the records is denied.’’
   After further discussion, defense counsel stated again
her need to consult an expert and she moved to strike
E.P.’s testimony. The court then asked defense counsel
on what basis she was asking the court to strike the
testimony. She responded that she needed to disclose
the records to an expert for consultation and prepara-
tion for cross-examination because she was not familiar
with the medications and codes contained in the docu-
ments. The court denied defense counsel’s motion to
strike.
    Defense counsel then made an offer of proof as to
the questions she intended to ask E.P. on cross-exami-
nation. The court limited the extent of cross-examina-
tion and some of the questions that defense counsel
proposed to ask were not allowed. Specifically, the
court ruled that defense counsel could not ask ‘‘if [E.P.]
suffers from any hallucinations, delusions or hearing
voices . . . or [whether he has] any problems with
memory or thought processing as a result of these disor-
ders . . . .’’ She was not allowed to ask whether ‘‘his
not taking [medication] had an [e]ffect on his percep-
tion, ability to recall, etcetera’’ or whether ‘‘on that day
he ha[d] . . . any problems perceiving or recollecting
things because he wasn’t on medication . . . .’’ The
court also told defense counsel that she was allowed
to ask E.P. if he was hearing voices on the day of the
stabbing but ‘‘if he says no, that’s it, you’re bound, that’s
it.’’ Beyond that, all questions defense counsel wanted
to ask were approved by the trial court.3
  Defense counsel then began her cross-examination
of E.P. E.P. testified that at the time of his testimony
he suffered from schizoaffective and bipolar disorders
and that he was taking four medications (Lithium, Ati-
van, Abilify, and Trazodone) for those disorders at that
time. He testified that those medications did not affect
his ability to perceive or see things, and did not affect
his memory or recall. E.P. further testified that on Feb-
ruary 3, 2007, the day of the stabbing incident, he did
not suffer from the disorders and that he did not have
the symptoms associated with the disorders. He also
testified that he was not taking medication or hearing
voices on that day, and he was not hearing voices at
the time of his testimony.
   The defendant claims that his rights to confrontation
and to present a defense under the sixth amendment
to the United States constitution were violated when the
trial court disclosed only four pages of E.P.’s psychiatric
records and prohibited him from consulting with an
expert witness or calling one to testify as to the four
disclosed pages. Although the certified question only
specifically mentions the confrontation clause, the right
to present a defense has roots in the confrontation
clause and is applicable to the states through the due
process clause of the fourteenth amendment; State v.
Andrews, 313 Conn. 266, 272 n.3, 96 A.3d 1199 (2014);
both of these additional claims, therefore, are relevant
to this appeal. Assuming, without deciding, however,
that we agree with the defendant’s claims that his con-
stitutional rights were violated, we conclude that any
error was harmless beyond a reasonable doubt.4
   ‘‘We first set forth the standard of review for
determining whether the exclusion of . . . evidence
entitles the defendant to a new trial. Upon review of a
trial court’s decision, we will set aside an evidentiary
ruling only when there has been a clear abuse of discre-
tion. . . . The trial court has wide discretion in
determining the relevancy of evidence and the scope of
cross-examination and [e]very reasonable presumption
should be made in favor of the correctness of the court’s
ruling in determining whether there has been an abuse
of discretion. . . . To establish an abuse of discretion,
[the defendant] must show that the restrictions imposed
upon [the] cross-examination were clearly prejudicial.’’
(Citations omitted; internal quotation marks omitted.)
State v. Peeler, 271 Conn. 338, 378–79, 857 A.2d 808
(2004), cert. denied, 546 U.S. 845, 126 S. Ct. 4, 163 L.
Ed. 2d 110 (2005). With respect to the disclosure of
privileged records, ‘‘[o]n appeal, the appellate tribunal
reviews the confidential records to determine whether
the trial court abused its discretion in concluding that
no information contained therein is especially probative
of the victim’s ability to know and correctly relate the
truth so as to justify breaching their confidentiality in
disclosing them to the defendant.’’ (Internal quotation
marks omitted.) State v. Delgado, 261 Conn. 708, 719,
805 A.2d 705 (2002).
   ‘‘If, after reviewing the trial court’s evidentiary rul-
ings, we conclude that the trial court properly excluded
the proffered evidence, then the defendant’s constitu-
tional claims necessarily fail. . . . If, however, we con-
clude that the trial court improperly excluded certain
evidence, we will proceed to analyze [w]hether [the]
limitations on impeachment . . . [were] so severe as to
violate [the defendant’s rights under] the confrontation
clause of the sixth amendment . . . . Our standard of
review for this constitutional inquiry is de novo.’’ (Cita-
tion omitted; footnote omitted; internal quotation marks
omitted.) State v. Annulli, 309 Conn. 482, 491–92, 71
A.3d 530 (2013).
  ‘‘It is well established that [a] criminal defendant has
a constitutional right to cross-examine the state’s wit-
nesses, which may include impeaching or discrediting
them by attempting to reveal to the jury the witnesses’
biases, prejudices or ulterior motives, or facts bearing
on the witnesses’ reliability, credibility, or sense of per-
ception. . . . Thus, in some instances, otherwise privi-
leged records, like the ones in this case, must give way
to a criminal defendant’s constitutional right to reveal
to the jury facts about a witness’ mental condition that
may reasonably affect that witness’ credibility. . . .
  ‘‘We are mindful, however, that the right to confront
and to cross-examine is not absolute and may, in appro-
priate cases, bow to accommodate other legitimate
interests in the criminal trial process. . . . The need
to balance a witness’ statutory privilege to keep psychi-
atric records confidential against a defendant’s rights
under the confrontation clause is well recognized.’’
(Citations omitted; internal quotation marks omitted.)
State v. Peeler, supra, 271 Conn. 379–80.
   ‘‘It is [also] well established that [t]he federal consti-
tution require[s] that criminal defendants be afforded a
meaningful opportunity to present a complete defense.’’
(Internal quotation marks omitted.) State v. Andrews,
supra, 313 Conn. 275. ‘‘A defendant’s right to present a
defense is rooted in the compulsory process and con-
frontation clauses of the sixth amendment . . . [to the
United States constitution, which] are made applicable
to state prosecutions through the due process clause
of the fourteenth amendment. Pointer v. Texas, 380
U.S. 400, 403, 85 S. Ct. 1065, 13 L. Ed. 2d 923 (1965)
(right to confrontation); see Washington v. Texas, 388
U.S. 14, 18, 87 S. Ct. 1920, 18 L. Ed. 2d 1019 (1967)
(right to compulsory process).’’ (Internal quotation
marks omitted.) State v. Andrews, supra, 272 n.3.
   Assuming, without deciding, that the trial court vio-
lated the defendant’s rights to confrontation, due pro-
cess, and to present a defense, we next consider
whether the error was harmless beyond a reasonable
doubt. ‘‘If the claim is of constitutional magnitude, the
state has the burden of proving the constitutional error
was harmless beyond a reasonable doubt.’’ (Internal
quotation marks omitted.) State v. Peeler, supra, 271
Conn. 384. ‘‘Whether a constitutional violation is harm-
less in a particular case depends upon the totality of
the evidence presented at trial. . . . If the evidence
may have had a tendency to influence the judgment of
the jury, it cannot be considered harmless. . . .
Whether such error is harmless in a particular case
depends upon a number of factors, such as the impor-
tance of the witness’ testimony in the prosecution’s
case, whether the testimony was cumulative, the pres-
ence or absence of evidence corroborating or contra-
dicting the testimony of the witness on material points,
the extent of cross-examination otherwise permitted,
and, of course, the overall strength of the prosecution’s
case. . . . Most importantly, we must examine the
impact of the evidence on the trier of fact and the result
of the trial. . . . In order to assess the harmfulness of
the impropriety, we review the record to determine
whether there is a reasonable possibility that the evi-
dence . . . complained of might have contributed to
the conviction . . . .’’ (Citations omitted; internal quo-
tation marks omitted.) State v. Madigosky, 291 Conn.
28, 45–46, 966 A.2d 730 (2009).
  We conclude that the state has proved that any error
the trial court committed in releasing only four pages of
E.P.’s psychiatric records and in limiting the defendant’s
ability to consult with an expert as to the disclosed
pages was harmless beyond a reasonable doubt. The
state presented a strong case and, even without E.P.’s
testimony, there was sufficient evidence for the jury to
convict the defendant, including sufficient evidence of
intent to overcome the defendant’s intoxication
defense.5
   First, there were several witnesses whose testimony
corroborated that of E.P. and on which the jury could
have relied in convicting the defendant. The victim testi-
fied that he was walking home from a friend’s when
the defendant and E.P. called out to him from the porch
of the house. The victim said that the defendant repeat-
edly accused him of trying to set up the defendant,
but the victim testified that he did not know what the
defendant meant by this accusation. The victim then
testified that it was the defendant who stabbed him.
During the fight, the defendant ordered E.P. to force
the victim into the basement so they could further
harm him.
  Frederick Elbert, a friend of E.P.’s who had just been
released from jail on February 2, 2007, and who had
come to visit him at the house, testified that he heard
the defendant, on that same day, threaten the victim for
beating up the victim’s girlfriend at the house, saying, ‘‘if
[you disrespect] my boy[’s] house, I’m going to fuck
you up.’’ Elbert further testified that he saw the defen-
dant with a knife in his hand and saw him stab the
victim with it.
  Jolie Shelton, a visitor to the house, testified that the
defendant did not want the victim at the house because
the victim and his girlfriend were always arguing. She
told police that, on the evening of February 2, the defen-
dant said that he could not wait until the victim came
back. Shelton also testified that she had seen the defen-
dant with the knife sometime in the early morning hours
of February 3, 2007. When the victim returned to the
house on February 3, 2007, she heard the victim and
the defendant arguing and scuffling and that, for part
of the fight, she could see them from the living room.
As the fight was occurring, she tried to leave, but by
the time she reached the kitchen, the victim was gone
and only the defendant remained. In the kitchen, she
saw many broken items and she saw blood along the
back of the room toward the back door. She then left
the house and found the victim lying in the driveway
and called 911.
   Meekins, the defendant’s friend, testified that early
in the morning of February 3, 2007, the defendant called
her to say he had done ‘‘something bad’’ and needed
somewhere to go. She told him to come to Borelli’s
house, where she was staying, and, after he arrived,
she heard him speaking on the telephone to five or six
different people, saying he stabbed someone. When he
arrived at Borelli’s house, she also noticed that his white
sneakers had little red spots on them. Meekins testified
that the day after the stabbing, she saw the defendant
with a knife in his hand.
   The defendant’s own testimony and letters he wrote
from prison provided further support for the jury’s ver-
dict. The defendant testified that he and the victim had
had an argument during the day of February 2, 2007,
leading the victim to get upset and leave the house.
When the victim returned later that night, they started
arguing again and a fight broke out. The defendant
admitted that he had been smoking crack cocaine and
drinking alcohol for a few days prior to the stabbing,
including throughout the day of February 2 and into
February 3, 2007. He testified that, by the time of the
fight, he was ‘‘[t]ired, exhausted, paranoid, cracked out’’
and that ‘‘[w]hen you’re under the influence of crack,
you don’t have control of yourself . . . .’’
   During the course of the fight, the defendant noticed
that the victim was bleeding. The defendant testified
that he did not remember stabbing the victim, but
because he was high, he could not remember the details
of the fight. He did, however, remember engaging in a
fistfight with the victim, trying to avoid getting hit and
trying to ‘‘get [his] blows off.’’ The defendant testified
that his intention was to beat up the victim by punching
him more times than he was punched. On cross-exami-
nation, the defendant stated that when he is in a fight,
he is defending his life, he is trying to win, and he will
not stop until he thinks he has defeated his opponent.
The defendant testified that he always carried a knife
for protection because he had previously been attacked.
He could not remember, however, whether he had his
knife with him during the fight with the victim, but
admitted that he usually carried it.
  In addition to his testimony, the defendant admitted
writing some letters to friends about the events sur-
rounding the stabbing, which provided additional sup-
port for the jury’s verdict. Those letters were read into
evidence by Daniel Goyzueta, a correctional officer who
monitors the prison mail and who intercepted the letters
when the defendant mailed them. The first letter was
written by the defendant on June 28, 2007, and indicated
that the defendant learned that E.P. was ‘‘snitching on’’
him and, because of that, the defendant had attacked
E.P. when they were in prison together. The defendant
also wrote in the letter that, ‘‘[Borelli] is . . . the one
who gave me up . . . . It’s all up to [the victim] and
[Borelli], if they go in, I stay in, just that simple . . . .’’
The defendant wrote a second letter on February 21,
2008, in which he relayed to a friend, ‘‘I was lost in my
own world, I didn’t control my actions . . . just say
that you know the real [me], not the one under the
influence of drugs. I let everything from me, now I must
pay with time . . . . I was doing good and [messed]
up, there’s nobody to blame.’’ The final letter was inter-
cepted on June 26, 2008. In that letter the defendant
wrote, ‘‘[t]hings are looking real good, they are blaming
some other guy in my same case, so, that tells me that
they don’t have nothing on me. [I have been told] that
the victim’s not going to go to court . . . .’’
   In addition to testimony corroborating E.P.’s account
of the incident, and the defendant’s testimony which
further supported the jury’s verdict, the defendant was
able to cross-examine E.P. to some extent about his
mental health and to impeach his testimony in other
areas. The defendant was able to put before the jury
that E.P. had schizoaffective and bipolar disorders and
that, at the time of his testimony, he was taking four
different medications for those disorders. E.P. also tes-
tified on cross-examination that he did not take any
medications on the date of the stabbing. From this infor-
mation, the jury could have inferred that E.P.’s ability
to perceive, see, or remember was affected. Addition-
ally, the defendant was able to ask E.P. if he was hearing
voices at the time of his testimony or if he heard them
on the day of the stabbing
   The defendant was further able to attack the credibil-
ity of E.P. as to other aspects of his testimony. He was
able to elicit information about E.P.’s conviction for his
role in this stabbing, as well as his significant prior
criminal history. E.P. admitted on cross-examination
that he was testifying in this case because he expected
to have his sentence lowered for his role in the stabbing.
The defendant was able to cross-examine E.P. on his
history of substance abuse and question the credibility
of his testimony because he had been high on crack
cocaine during the stabbing incident.
  The defendant also impeached E.P. about his relation-
ship with the victim, as E.P. had testified that he and
the victim had a good relationship but, on cross-exami-
nation, admitted that he thought the victim told the
police that he had participated in this crime because
the victim thought E.P. was having a relationship with
his girlfriend. Additionally, the defendant was able to
impeach E.P. about inconsistent statements he made
about whether he had witnessed the stabbing. In his
statements to police, E.P. said he did not see the stab-
bing but he testified at trial that he did. The following
colloquy occurred during the defendant’s cross-exami-
nation of E.P.:
  ‘‘Q. . . . [I]n the . . . statement that you gave on
March 19, 2007, you specifically told the police, didn’t
you, that you did not actually see the stabbing, is
that correct?
      ‘‘A. Correct.
  ‘‘Q. In fact, you said I didn’t seen the stabbing or
nothing, right?
      ‘‘A. Correct.
  ‘‘Q. And that is a completely different story than what
you’re telling this jury today? . . . And, you lied to
police, in essence?
      ‘‘A. I didn’t be totally honest with them.
  ‘‘Q. Well, sir, would you . . . describe it as not being
totally honest to say you didn’t see something at all
and, then, tell the jury that you stood there and saw the
whole thing? That’s . . . completely dishonest, isn’t it?
      ‘‘A. Yeah.
  ‘‘Q. And, so, you lied to the police to help yourself,
that’s right, isn’t it?
      ‘‘A. No, I told them the truth.
                                    ***
  ‘‘Q. What I’m asking you, sir, is on the day you gave
your statement to police, you told them that you didn’t
see the stabbing, you would agree with me on that,
correct?
      ‘‘A. Correct.
      ‘‘Q. And that was a lie, wasn’t it?
      ‘‘A. Mis-telling the truth.
  ‘‘Q. You just don’t want to say it’s a lie, do you? You
have trouble with that? . . . It wasn’t true, was it, sir?
      ‘‘A. No.
   ‘‘Q. Okay. And that wasn’t the only thing that you
lied about, correct?
      ‘‘A. Not telling the complete truth about it.’’
   In light of the foregoing, the jury had ample evidence
from which to evaluate E.P.’s testimony in reaching its
verdict. Accordingly, we conclude that any error the
trial court committed in releasing only four pages of
E.P.’s psychiatric records and in limiting the defendant’s
ability to consult with an expert as to the disclosed
pages was harmless beyond a reasonable doubt.
      The judgment of the Appellate Court is affirmed.
      In this opinion the other justices concurred.
  1
    The defendant also has alleged violations of state constitutional rights,
but he has failed to provide an independent analysis of them as required
by State v. Geisler, 222 Conn. 672, 684–86, 610 A.2d 1225 (1992). ‘‘We have
repeatedly apprised litigants that we will not entertain a state constitutional
claim unless the defendant has provided an independent analysis under the
particular provisions of the state constitution at issue. . . . Without a sepa-
rately briefed and analyzed state constitutional claim, we deem abandoned
the defendant’s claim. . . . Accordingly, we analyze the defendant’s due
process claim under the federal constitution only.’’ (Citation omitted; inter-
nal quotation marks omitted.) Barros v. Barros, 309 Conn. 499, 507 n.9, 72
A.3d 367 (2013).
   2
     We refer to this witness by his initials because we discuss his privileged
psychiatric records.
   3
     We observe that the defendant does not claim in this appeal that the
trial court’s limitation on cross-examination was improper. The defendant
relies on those limitations only to support his claim that the alleged error
was not harmless.
   4
     Although we do not decide whether the trial court violated the defen-
dant’s constitutional rights, we see no justification in law or in fact why a
court would not allow a party to consult with an expert witness. This is
especially true when the party wishes to consult on medical records.
   5
     The defendant contends that only E.P.’s testimony provided the neces-
sary intent by which the jury could have convicted the defendant and that
the defendant’s intoxication as a result of being high on crack cocaine
prevented him from forming the specific intent necessary to commit assault
in the first degree and unlawful restraint in the first degree.